         Case 1:19-cv-01031-AWI-JLT Document 25 Filed 09/23/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 JOHN F. WESTON,                                   Case No. 1:19-cv-01031-JLT (PC)

                       Plaintiff,                  ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM FOR TELEPHONIC
 v.                                                APPEARANCE OF JOHN F. WESTON,
                                                   CDCR NO. V90276

 A. FERNANDEZ,                                     DATE: OCTOBER 15, 2020
                                                   TIME: 9:00 A.M.
                        Defendant.

        John F. Weston, CDCR # V90276, the plaintiff in this case and a necessary participant in
court proceedings on OCTOBER 15, 2020, is confined at Valley State Prison in Chowchilla,
California, in the custody of the Warden. To secure the inmate’s attendance, it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian of the prison to
produce the inmate for a telephonic appearance before Magistrate Judge Jennifer L. Thurston,
U.S. District Court, Eastern District of California, on OCTOBER 15, 2020, at 9:00 A.M.

                         ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate telephonically in
court proceedings before Magistrate Judge Jennifer L. Thurston on the date and time above, until
completion of the proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Valley State Prison

       WE COMMAND you to produce the inmate named above to testify telephonically
before Magistrate Judge Jennifer L. Thurston on the date and time above, using telephone
number 888-557-8511, access code 1652736, until completion of the
proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   September 22, 2020                         /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
